DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claim’s amendment filed on 16/422,353.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Nikolas Uhlir (Reg. 62,201) on 8/31/2021.
	In the claims:
1. (Currently Amended) An LED panel for a modular display screen comprising: 
a chassis including a plurality of chassis alignment features and a plurality of chassis securing elements; 
an LED tile comprising a plurality of surface mount devices attached to a first surface of the LED tile, a plurality of tile alignment features on a second surface of the LED tile opposite to the first surface, and a plurality of tile securing 
a connector assembly mounted within an interior space of the chassis, the connector assembly comprising: 
a support board moveable relative to the chassis; 
a second power connector and a second data connector projecting from a first surface of the support board in a direction toward the front of the chassis; and 
a biasing member arranged to urge the support board in a direction towards the front of the chassis, such that the second power connector and second data connector engage with the first power connector and first data connector, respectively; wherein: 
the chassis alignment features and the tile alignment features comprise alignment recesses and alignment pins receivable in the alignment recesses, the chassis securing elements and the tile securing elements comprise magnetic feet and metal seats; 

at least one of the magnetic feet or one of the metal seats 
 extends through the aperture.

17. (Currently Amended) A method of installing an LED display, comprising:
mounting a plurality of chassis to a surface, each chassis comprising a plurality of chassis alignment features and a plurality of chassis securing elements; 
aligning neighbouring chassis and securing the neighbouring chassis together; and 
subsequently removeably mounting a plurality of LED tiles to a front of the plurality of chassis such that each of the plurality of chassis alignment features of each one of the plurality of chassis engage with a corresponding tile alignment feature of a respective one of the plurality of LED tiles, and each of the plurality of chassis securing elements engage with a corresponding tile securing element of the LED tile, each LED tile comprising a plurality of surface mount devices attached to a first surface of the LED tile, wherein each LED tile further comprises a first power connector and a first data connector projecting from a second surface of the LED tile; and 

a support board moveable relative to its corresponding chassis; 
a second power connector and a second data connector projecting from a first surface of the support board in a direction towards the front of its corresponding chassis; and 
a biasing member arranged to urge the support board in a direction towards the front of its corresponding chassis, such that the second power connector and second data connector engage with the first power connector and first data connector, respectively; 
wherein: 
the chassis alignment features and tile alignment features comprise alignment recesses and alignment pins receivable in the alignment recesses; 
and the chassis securing elements and the tile securing elements comprise magnetic feet and metal seats; 
the support board comprises an aperture; and 
at least one of the magnetic feet or one of the metal seats 

Claim 22 (Cancelled).

Response to Arguments
4.	Applicant’s arguments filed on 8/16/2021, with respect to claims 1, 17 and all the respectively dependent claims have been fully considered and are persuasive.  The rejections of 1, 17 and all the respectively dependent claims are hereby withdrawn. 

Allowable Subject Matter
5.	Claims 1, 4-12, 14, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest an LED panel for a modular display screen, as recited in claim 1, wherein the chassis securing elements and the tile securing elements comprise magnetic feet and metal seats; the support board comprises an aperture; and at least one of the magnetic feet or one of the metal seats extends through the aperture. 

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest a method of installing an LED display, as recited in claim 17, wherein the chassis securing elements and the tile securing elements comprise magnetic feet and metal seats; the support board comprises an aperture; and at least one of the magnetic feet or one of the metal seats extends through the aperture. 

					Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841